                                                   Case 2:20-cv-00316-JFW-RAO Document 1 Filed 01/10/20 Page 1 of 2 Page ID #:1



                                                            1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                              A Professional Law Corporation
                                                            2 Brigham M. Cheney (State Bar No. 238219)
                                                                 BCheney@aalrr.com
                                                            3 Dan J. Bulfer (State Bar No. 280046)
                                                                 DBulfer@aalrr.com
                                                            4 20 Pacifica, Suite 1100
                                                              Irvine, California 92618-3371
                                                            5 Telephone: (949) 453-4260
                                                              Fax: (949) 453-4262
                                                            6
                                                              Attorneys for Defendant Nissin Foods (U.S.A.)
                                                            7 Company, Inc.
                                                            8                       UNITED STATES DISTRICT COURT
                                                            9                     CENTRAL DISTRICT OF CALIFORNIA
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                           10 NORMA CASTREJON,                            Case No. 2:20-cv-316
                                                           11                     Plaintiff,              NOTICE OF REMOVAL OF
                                                                                                          ACTION PURSUANT TO 28 U.S.C.
                                                           12 v.                                          § 1441(A) (FEDERAL QUESTION)
                           IRVINE, CALIFORNIA 92618‐3371
                           A PROFESSIONAL CORPORATION



                            TELEPHONE: (949) 453‐4260
                               20 PACIFICA, SUITE 1100




                                                           13 NISSIN FOODS (U.S.A.) COMPANY,
                                FAX: (949) 453‐4262
                                 ATTORNEYS AT LAW




                                                              INC.; CATHERINE RODRIGUEZ;
                                                           14 JON FLORES; and DOES 1 to 25,
                                                              inclusive,
                                                           15
                                                                             Defendants.
                                                           16
                                                           17
                                                           18 TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                           19        NOTICE IS HEREBY that Defendant Nissin Foods (U.S.A.) Company, Inc.
                                                           20 (“Nissin”) hereby removes to this Court the state court action described below.
                                                           21        1.     On November 27, 2019, an action was commenced in the Superior
                                                           22 Court of the State of California in and for the County of Los Angeles, entitled
                                                           23 Norma Castrejon v. Nissin Foods (U.S.A.) Company, Inc., et al., and designated as
                                                           24 Case No. 19TRCV01072 (“State Court Action”).            A copy of Plaintiff Norma
                                                           25 Castrejon’s Complaint in the State Court Action is attached hereto as Exhibit 1.
                                                           26        2.     The date on which Nissin first received a copy of the aforesaid
                                                           27 Complaint was December 11, 2019, when Nissin was served with a copy of said
                                                           28 Complaint and received a summons from the state court. A copy of the summons is
                           015328.00010
                           26073314.1
                                                                                                       -1-
                                                                                               NOTICE OF REMOVAL
                                                   Case 2:20-cv-00316-JFW-RAO Document 1 Filed 01/10/20 Page 2 of 2 Page ID #:2



                                                            1 attached hereto as Exhibit 2.
                                                            2        3.     This action is a civil action of which this Court has original jurisdiction
                                                            3 pursuant to 28 U.S.C. § 1331, and is one which may be removed to this Court by
                                                            4 Defendants pursuant to the provisions of 28 U.S.C. § 1441(a) in that it arises in
                                                            5 whole or in part under federal law, to wit, the Fair Labor Standards Act of 1938, 29
                                                            6 U.S.C. §§ 206, 207, and 216, as amended. See Complaint, ¶¶ 66-70 and caption.
                                                            7        4.     Nissin is the only defendant who has been served with the aforesaid
                                                            8 summons and Complaint.           Defendants Catherine Rodriguez and Jon Flores
                                                            9 (“Individual Defendants”) have not been served in the State Court Action as of this
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                           10 date. Therefore, the Individual Defendants need not join in this Notice of Removal
                                                           11 because they have not been properly served in the State Court Action at the time of
                                                           12 removal.    Destfino v. Reiswig, 630 F3d 952, 955 (9th Cir. 2011); Salveson v.
                           IRVINE, CALIFORNIA 92618‐3371
                           A PROFESSIONAL CORPORATION



                            TELEPHONE: (949) 453‐4260
                               20 PACIFICA, SUITE 1100




                                                           13 Western States Bankcard Ass'n., 731 F.2d 1423, 1429 (9th Cir.1984) (noting “a
                                FAX: (949) 453‐4262
                                 ATTORNEYS AT LAW




                                                           14 party not served need not be joined” in a notice of removal); Gossmeyer v.
                                                           15 McDonald, 128 F3d 481, 489 (7th Cir. 1997) (defendant who has been served with a
                                                           16 state court action need not seek out and notify codefendants who have not yet been
                                                           17 served to ask them to join in the removal).
                                                           18 Dated: January 10, 2020         ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                           19
                                                                                              By:
                                                           20                                        Brigham M. Cheney
                                                                                                     Dan J. Bulfer
                                                           21                                        Attorneys for Defendant Nissin Foods (U.S.A.)
                                                                                                     Company, Inc.
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                           015328.00010
                           26073314.1
                                                                                                      -2-
                                                                                              NOTICE OF REMOVAL
